• •Th   ri     !


                                              d ke       LP                                  01/26/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA                                   Case Number: PR 06-0422


                                       PR 06-0422
                                                                    FLED
                                                                   JAN 2 6 2021
 IN THE MATTER OF THE PETITION OF                                Bovven Grem=        R
                                                               Clerk of Suprerii
 ANGELIQUE FAYE LEHMANN WADDELL                                   State of Montana




      Angelique Faye Lehmann Waddell has petitioned the Court to waive the three-year
test requirement for the Multistate Professional Responsibility Examination (MPRE)for
purposes of applying for admission by motion to the State Bar of Montana. By rule,
applicants for admission by motion must provide evidence of the requisite score on an
MPRE taken "within three years preceding the date ofthe application for admission." Rule
IV.A.3, Rules of Admission. Waddell passed the MPRE in 2006 when seeking admission
to the practice of law in the State of Texas, where Waddell was admitted. Waddell has
practiced law continuously "for 14 years, without any ethical or disciplinary action in any
jurisdiction where licensed or where admitted pro hac vice." Good cause appearing,
      IT IS HEREBY ORDERED that the petition of Angelique Faye Lehmann Waddell
to waive the three-year test requirement for the MPRE for purposes of a current application
for admission by motion to the State Bar of Montana is GRANTED.
       The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board of Bar Examiners at the State Bar of Montana.
       DATED this 24:4--ttay of January, 2021.




                                                              Chief Justice